UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7834


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERALD A. HINDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:00-cr-00319-JRS-1)


Submitted:   March 24, 2014                 Decided:   March 27, 2014


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald A. Hinds, Appellant Pro           Se. Michael Ronald Gill,
Robert E. Trono, Assistant United       States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gerald   Hinds     appeals   the   district   court’s    order

granting his motion for a reduction of his sentence.            We have

reviewed the record and find no reversible error.           Accordingly,

we affirm for the reasons stated by the district court.            United

States   v.   Hinds,   No.   3:00-cr-00319-JRS-1    (E.D.    Va.   filed

Sept. 5, 2013 & entered Sept. 11, 2013).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                   2